ORDER
PER CURIAM.
Eric and Ron Throckmorton (collectively referred to as Defendants) appeal from a judgment awarding Waterford West Apartments (Plaintiff) damages and attorney’s fees following an action for breach of lease. On appeal, Defendants argue the trial court erred in finding that Defendants breached their lease, and in awarding attorney’s fees, a termination fee, and rent for the month of April 2003. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, *868setting forth the reasons for this order pursuant to Rule 84.16(b).